Citation Nr: 1034318	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for thoracic spine 
scoliosis has been submitted.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
The Veteran had a hearing before the Board in March 2010 and the 
transcript is of record.

The May 2008 rating decision declined reopening the Veteran's 
thoracic spine claim and denied the Veteran's bronchitis and pes 
planus claims on the merits.  Thereafter, the Veteran filed a 
timely "notice of disagreement" (NOD) in September 2008.  The 
RO issued a Statement of the Case (SOC) in January 2009 
addressing only the pes planus issue.  The Veteran, thereafter, 
filed a timely substantive appeal in March 2009 as to the pes 
planus issue and further indicated in April 2009 that she still 
desired to appeal the other bronchitis and thoracic spine claims.  
The RO responded with an April 2009 SOC with regard to the 
bronchitis and thoracic spine claims.  Thereafter, the Board 
notes the Veteran never filed a substantive appeal to those two 
claims.

Notwithstanding the absence of a substantive appeal with regard 
to the bronchitis and thoracic spine claims, the Board takes 
jurisdiction of the claims in accordance with Percy v. Shinseki, 
23 Vet. App. 37 (2009).  In Percy, the United States Court of 
Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was 
not intended to foreclose the Board's exercise of jurisdiction 
over a matter in which a substantive appeal was untimely.  
Consequently, because the 60-day filing period is not 
jurisdictional, VA may waive any issue of timeliness in the 
filing of the substantive appeal, either explicitly or 
implicitly, and is not required to close an appeal for failure to 
file a timely substantive appeal.  The Court in Percy also went 
on to determine that any issue concerning the timely filing of 
the substantive appeal in that particular case was waived by VA, 
due to the fact that VA seemed to have treated the Veteran's 
appeal as if it were timely perfected for more than 5 years 
before being raised by the Board in the first instance, including 
almost 2 years after a Board hearing was held on the claim.

In the case at hand, the Veteran did not file a timely 
substantive appeal as to the bronchitis claim and thoracic spine 
claim as explained above.  In March 2010, however, the 
undersigned Acting Veterans Law Judge accepted testimony with 
respect to these claims and, therefore, implicitly waived any 
issues concerning the filing of a substantive appeal.  
Accordingly, in accordance with the holding of the Court in 
Percy, the Board will construe these claims as properly appealed.

The issue of entitlement to service connection for 
hepatitis C has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issue of entitlement to service connection for a 
bilateral foot disorder, to include pes planus, is 
addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is necessary on her part.


FINDINGS OF FACT

1.  An unappealed May 1980 rating decision denied entitlement to 
service connection for thoracic spine scoliosis finding the 
condition pre-existed the Veteran's military service and no 
medical evidence indicates the Veteran's disorder was aggravated 
beyond the natural progression of the disease due to any incident 
of her military service.

2.  Evidence received since May 1980 does not raise a reasonable 
possibility of substantiating the claim.

3.  The Veteran does not currently have a respiratory disorder, 
to include bronchitis. 


CONCLUSIONS OF LAW

1. The May 1980 rating decision that denied the claim for 
entitlement to service connection for a thoracic spine 
disability, to include thoracic scoliosis, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the May 1980 rating decision is not 
new and material, and, therefore, the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The Veteran's claimed chronic bronchitis was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in March 2008.  That letter advised the Veteran of 
the information necessary to substantiate her claim, and of her 
and VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letter also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The letter dated in March 2008 also satisfied the additional 
notice requirements applicable to claims to reopen such as the 
thoracic spine claim here.  The United States Court of Appeals 
for Veterans Claims (Court) held in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and VA 
must notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the underlying 
claim for the benefit sought by the claimant.  The letter in this 
case informed the Veteran new and material evidence was needed to 
reopen the claim and provided her the definition of new and 
material evidence.  The letter also informed her that her claim 
was previously denied because her thoracic scoliosis was found to 
pre-exist her military service and there was no evidence of 
trauma or otherwise aggravation of her pre-existing condition 
during her military service.  The Veteran was advised that she 
must submit evidence related to this fact.  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has not referenced outstanding records that she wanted VA to 
obtain or that he felt were relevant to the claims.  The Board 
also notes attempts were made to obtain any medical records in 
the possession of the Social Security Administration (SSA), to 
the extent the Veteran filed a SSA disability claim.  The SSA 
responded, however, indicating no such medical records were 
found. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

This duty to provide an examination, however, does not attach to 
petitions to reopen claims of service connection, such as the 
thoracic spine claim here.

With respect to the Veteran's bronchitis claim, the Veteran was 
afforded a VA examination in April 2008 to obtain an opinion as 
to whether she currently has a chronic respiratory disorder 
related to her in-service treatment for acute bronchitis or any 
other incident of her military service.  Further examination or 
opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that she has a current 
disability or that the claimed condition may be associated with 
her active duty military service.  This is discussed in more 
detail below. 

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify her in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

New and Material Evidence (Thoracic Spine Scoliosis)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.    

The Veteran does not dispute that she entered her military 
service with pre-existing thoracic spine scoliosis and residuals 
of a pre-service motor vehicle accident (MVA) in April 1968 where 
she injured her back.  Indeed, the Veteran claims she fractured 
three vertebrae in the April 1968 MVA and the military was aware 
of the MVA, but accepted her into the military anyway.  While in 
the military, the Veteran claims her laborious duties as a medic, 
to include carrying bodies, aggravated her back causing chronic 
pain.  

Pre-existing injuries may be service-connected if the condition 
was aggravated during military service.  Id.  In general, 
congenital or developmental defects are not considered a disease 
or injury for the purpose of service connection.  38 C.F.R. § 
3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  However, the VA Office of General Counsel held that 
service connection may be granted for a congenital disease on the 
basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 
(March 5, 1985)].  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, familial 
(or hereditary) origin by its very nature preexists claimants' 
military service, but that service connection for such diseases 
could be granted if manifestations of the disease in service 
constituted aggravation of the condition.  See also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993).  To the extent the congenital defect is not a 
disease, service connection may still be granted for resultant 
disability caused by any superimposed disease or injury.

Accordingly, to the extent the Veteran's current thoracic spine 
disabilities are due to her congenital scoliosis or claimed pre-
service fractures , service connection is only warranted if there 
is medical evidence indicating her thoracic spine disability was 
aggravated beyond the natural progression of the disease due to 
her military service or are the product of any superimposed 
disease or injury.  

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  

Service connection for the Veteran's thoracic spine disability 
was denied in a May 1980 rating action finding the Veteran's 
spine conditions pre-existed her military service and were not 
aggravated therein by any in-service injury or trauma.  No 
correspondence was received during the appellate time period 
expressing disagreement with the denial of service connection.  
Therefore, the May 1980 rating decision is final.  

At the time of the May 1980 decision, the record included service 
treatment records, which included notations in October 1968 of 
the Veteran's April 1968 MVA (which at the time included here 
claim that she fractured vertebras) prior to service with 
complaints of persistent pain, but no evidence EMG abnormality.  
At that time, the Veteran complained of a new in-service neck and 
shoulder injury, but no new diagnoses were rendered.  A January 
1970 in-service x-ray report indicated mild thoracic scoliosis.  
The Veteran's March 1970 separation examination, however, was 
within normal limits with no complaints at that time of any 
thoracic back pain. 

Since May 1980, potentially relevant evidence received includes 
the private medical records from April 1968 in connection with 
the Veteran's pre-service MVA, VA treatment records from the 
1990s to 2008, and lay testimony. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Here, the Veteran was denied service connection for a thoracic 
spine disorder, to include scoliosis, because the medical 
evidence indicated her disability was attributed to a pre-
existing MVA and a congenital defect not otherwise aggravated by 
her military service.

For evidence to be new and material in this matter, it would have 
to tend to show either that the Veteran's thoracic spine disorder 
was aggravated by some incident of her military service or she 
currently has other thoracic spine disabilities caused by any 
remote superimposed disease or injury from her military service.  

After the May 1980 rating decision, the April 1968 pre-service 
private medical records associated with the Veteran's pre-service 
MVA were obtained.  Despite the Veteran's contentions that she 
fractured multiple vertebras in the accident, the April 1968 
hospitalization records and x-rays do not find any fractures or 
any abnormality aside from the Veteran's thoracic scoliosis.  

VA medical records from 1991 note the Veteran's reported history 
of scoliosis and MVA and diagnosed the Veteran with chronic back 
pain attributable to "thoracic scoliosis after traumatic 
fracture."

More recent VA outpatient treatment records through 2008 merely 
note the Veteran's complaints of chronic back pain, but do not 
indicate any current thoracic spine diagnoses.  

The Veteran testified that she entered the military while still 
recovering from an April 1968 MVA where she allegedly fractured 
vertebras.  She further testified at her hearing before the Board 
in March 2010 that she re-injured her back in the military when a 
fellow soldier knocked her into a locker.  At that time, she 
testified she injured her upper back and neck.  Her service 
treatment records confirm she sought treatment in October1968 for 
persistent pain of the neck and shoulder area.  At that time, she 
indicated she re-injured her neck, but details of the injury are 
not provided in the service treatment records.  No abnormalities 
were detected other than the Veteran's pre-existing thoracic 
scoliosis.  Although the Veteran's reported history of fractured 
vertebras was noted, x-rays did not find any orthopedic 
abnormality other than scoliosis.  

In short, the new evidence confirms the Veteran was in a MVA 
prior to her military service in April 1968, but also shows the 
Veteran did not fracture any thoracic vertebras at that time.  
The new evidence further supports that the Veteran entered the 
military with thoracic scoliosis.  

None of the newly submitted medical evidence, however, indicates 
the Veteran's thoracic scoliosis was aggravated beyond the 
natural progression of the disease due to any remote incident of 
her military service.  The new medical evidence also does not 
show any other diagnosis of the thoracic spine attributable to 
her military service.

The medical evidence as a whole does not indicate the presence of 
any thoracic diagnosis other than scoliosis.  The fact that the 
Veteran sought medical treatment in October 1968 for an in-
service injury, was already documented at the time of the May 
1980 rating decision.  The RO, at that time, concluded despite 
the in-service treatment, the Veteran did not have a current 
thoracic spine disorder attributable to her military service 
versus pre-existing and congenital defects.  

What is of consequence here is whether there is any new medical 
evidence of a current thoracic spine disorder attributable to 
some incident of her military service.  The Board concludes there 
is not.  No medical professional has ever attributed the 
Veteran's thoracic scoliosis or current complaints of back pain 
to any remote incident or injury of her military service.  No 
medical professional, moreover, has ever indicated the Veteran's 
congenital thoracic scoliosis was aggravated beyond the natural 
progression of the disease due to any remote incident or injury 
of her military service.  Indeed, the only diagnosis the Veteran 
currently has related to her thoracic spine is scoliosis.  

While the VA and private medical evidence constitutes new 
evidence, they are not material in that they do not show a 
possibility of substantiating the Veteran's claim.  Indeed, the 
new evidence serves to do the opposite.  Accordingly, the 
additional evidence received since May 1980 is not new and 
material and the claim may not be reopened.  Until the Veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen her claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection (Bronchitis)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims she first incurred bronchitis in the military 
and, therefore, service connection is warranted.

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
She is not, however, competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records are of record and include 
the July 1968 entrance examination where she indicated that she 
suffers from shortness of breath on exertion and seasonal 
allergies in the spring and summer.  At that time, however, the 
examiner found no evidence of lung or heart disease.  Throughout 
the Veteran's military service, the Veteran underwent periodic 
examinations in July 1968, May 1969, December 1969 and March 
1970.  At all times, the Veteran's respiratory system and lungs 
were deemed within normal limits.  Occasionally, the Veteran 
self-reported a history of hay fever or other seasonal allergies, 
but further noted she was not on any medications for her 
condition.  In January 1969, the Veteran suffered from one 
episode of acute bronchitis.  She was treated with normal 
medications and no further residuals, treatments or diagnoses 
were noted.  The Veteran was afforded a chest x-ray in January 
1970 where her mild thoracic scoliosis was noted, but the 
Veteran's heart and lungs were normal.  The Veteran's March 1970 
separation examination, moreover, was normal.

The first pertinent inquiry is whether the Veteran incurred 
chronic bronchitis or any other chronic respiratory condition 
while in the military.  The Board concludes she did not.  
Although the Veteran was treated for one acute episode of 
bronchitis and complained of seasonal allergies, it is clear from 
the medical records these were acute and transitory conditions 
that fully resolved prior to separation from the military.  X-
rays taken at the time showed normal heart and lungs and the 
Veteran denied using any medications for her seasonal allergies.  
Her service treatment records are simply devoid of any findings 
consistent with chronic bronchitis. 

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The crucial inquiry, then, is 
whether the Veteran currently has chronic bronchitis related to 
her in-service treatment or any other remote incident in service.  
The Board concludes she does not.

After service, the Veteran was afforded a VA examination in April 
2008 to ascertain whether she has any current chronic respiratory 
disease, to include bronchitis, related to her military service.  
The examiner noted the Veteran's January 1969 episode of acute 
bronchitis, but found no current evidence of bronchitis or any 
other respiratory disease.  The examiner concluded there is no 
indication of incurrence of a chronic respiratory problem in the 
military nor is there a current established diagnosis of chronic 
bronchitis.

The Veteran's VA outpatient treatment records note sporadic 
complaints of a cough, but the records are silent as to any 
actual diagnosed disease.  

In short, the Veteran does not currently have a diagnosis of 
chronic bronchitis or any other chronic respiratory disease.  
Rather, it appears the Veteran is claiming entitlement to service 
connection simply because she was treated for one episode of 
acute bronchitis in the military.  The mere fact a veteran is 
treated for transitory conditions in the military is simply not 
sufficient to establish service-connection for a chronic 
disability.  Direct service connection requires a diagnosis of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); see also, Hickson, supra.  The most probative 
evidence of record is against such a finding in this case.  In 
light of the foregoing, the Board finds that the preponderance of 
the evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a thoracic spine disorder, 
to include scoliosis, has not been received and, therefore, the 
claim is denied.

Entitlement to service connection for bronchitis is denied.

REMAND

The Veteran claims she has multiple bilateral foot problems, to 
include pes planus, hallux valgus deformity, Ehlers-Danlos 
Syndrome, as well as other problems due to her military service.

The Veteran acknowledges, moreover, that her pes planus pre-
existed her military service and that her Ehlers-Danlos Syndrome 
is hereditary, but she claims her military service aggravated her 
pre-existing conditions and caused other foot problems.  
Specifically, she indicates her regular duties in the military 
placed significant stress on her feet causing pain.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran's service treatment records confirm first-degree 
asymptomatic bilateral pes planus was noted on her July 1968 
entrance examination.  No further abnormalities were noted.  The 
Veteran was seen for left foot pain in August 1968 where the 
Veteran referenced a pre-service left foot surgery.  At that 
time, the Veteran indicated she had injured her foot "last 
week" and felt pain since that time with occasional swelling.  
X-rays at that time revealed a prior bunionectomy, but otherwise 
normal left foot.  No other service treatment records note any 
abnormalities, complaints, treatment or diagnoses of any foot 
problem.  Indeed, the Veteran's 1970 separation examination also 
does not note the Veteran's pes planus. 

After service, medical records indicate the Veteran currently has 
diagnoses of bilateral pes planus, osteoporosis, left foot varus 
deformity and claw toes.  The Veteran was afforded a VA 
examination in April 2008, where the examiner opined that the 
Veteran's "...pes planus is not caused by or a result of injury or 
illness that occurred while in the service" and that her pes 
planus "is an inherited disorder that was neither caused by nor 
aggravated by her service duty."

The Board finds the VA examination incomplete for the following 
reasons.  Initially, the examiner noted no documentation of pes 
planus or foot problem on separation from the military, but the 
examiner did not note the fact that the Veteran was seen for foot 
pain at least once, in August 1968, during her military service.  
At that time, the Veteran complained of a left foot injury 
causing pain and occasional swelling.  It is not clear the 
examiner was aware of this military injury on rendering the 
opinion.  The examiner, moreover, limited the opinion as to the 
Veteran's pes planus diagnosis and did not address whether the 
Veteran had any bilateral foot disorder related to her military 
service.

It is clear from the Veteran's statements and her testimony 
before the Board in March 2010 that the Veteran's bilateral foot 
claim is not limited to her pes planus diagnosis alone.  Rather, 
she claims multiple foot problems related to her laborious duties 
in the military.  She does not dispute the fact that her pes 
planus may be "hereditary" or "pre-existing," but she contends 
her military service, to include marching and long periods of 
running and walking, aggravated her pre-existing condition 
causing a worsened disorder and, indeed, causing multiple other 
bilateral foot disorders and deformity.  The examiner did not 
render an opinion at all with regard to the Veteran's diagnoses 
of hallux valgus deformity, osteoporosis, or any other foot 
problem aside from pes planus.

The Veteran also testified that the VA medical physician who 
conducted the examination did not adequately listen to her 
concerns.  Indeed, the examiner's notes seem to be contrary to 
the Veteran's testimony.  The VA examiner noted the Veteran 
entered the examination not being sure why she was there for a 
foot examination.  The VA examiner noted the Veteran indicated 
"she did not claim her pes planus was service connected" but 
rather believed she was there for a back examination.

In contrast, the Veteran testified at her hearing before the 
Board in March 2010 that she felt the examiner was not listening 
to her, but rather dismissing her complaints.  She further 
testified in detail why she believed her pes planus and other 
foot related problems were indeed service connected.

The Board does not doubt the April 2008 VA examiner's competency 
as a medical examiner or the information conveyed in the report.  
Rather, the Board finds the examination incomplete because it 
does not render a medical nexus opinion with regard to all the 
Veteran's bilateral foot diagnoses and it does not appear the 
opinion rendered with respect to pes planus was issued with all 
the complete and accurate facts.  As indicated above, the service 
treatment records do reveal in-service complaints of foot injury 
and pain.  As indicated above, the Veteran does believe her pes 
planus is service-connected.  It is possible, then, that the VA 
examiner's opinion was rendered based on inaccurate or incomplete 
factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (medical opinions based on incomplete or inaccurate 
factual premise are not probative).  For these reasons, a new VA 
examination is indicated.

While this matter is in remand status, the RO/AMC should also 
take the opportunity to obtain recent VA outpatient treatment 
records from September 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outpatient or inpatient 
treatment records and hospitalization records 
for the Veteran's bilateral foot disorders on 
appeal from the VA Medical Center in Grand 
Rapids, Michigan for the time period 
September 2008 to the present.  Any negative 
responses should be documented in the file.

2.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for a VA foot examination at a VA medical 
facility other than Battle Creek, 
Michigan for the claimed bilateral foot 
disorders to ascertain whether the Veteran 
currently has any bilateral foot disorder, 
to include pes planus, related to her August 
1968 foot treatment, her military occupation 
or any other incident of her military 
service.  The examiner is specifically asked 
to address the following:

*	Does the Veteran have any bilateral foot 
disorder directly attributable to her 
military service in light of in-service 
treatment and her military duties?;

*	Are any of the Veteran's bilateral foot 
disorders congenital defects or 
otherwise "pre-existed" her military 
service?  If so, were any of those 
conditions aggravated beyond the natural 
progression of the disease due to some 
injury or super-imposed disease incurred 
in the military in light of in-service 
treatment and her military duties?

The claims folder and a copy of this Remand 
must be made available to, and be reviewed 
by, the examiner prior to the examination, 
and he or she should accomplish any indicated 
special tests, studies or additional 
consultations. 

It would be helpful if the physician would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The physician should provide a complete 
rationale for any opinion provided reconciling 
all conflicting medical evidence regarding the 
Veteran's diagnosis and etiology, to include 
the April 2008 VA examination. 

3.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, provide the Veteran a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  




______________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


